 

[ex10-38.jpg]

 

Exhibit 10.38

 

OPERATING AGREEMENT

 

This Operating Agreement (the “Agreement”) is made and entered into as of this
24th day of April 2019, by and between Cipherloc Corporation a Texas
corporation, located at 825 Main Street, Suite 100, Buda, TX 78610 (“the
Company”), and Ageos, LLC, a Virginia limited liability company located at 1749
Old Meadow Road, McLean, VA 22102 (the “Operator”) (individually, a “Party” and
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Operator has certain expertise, clearances and credentials to work
with certain US government departments, agencies and affiliates; and

 

WHEREAS, the Company wishes to engage the services of Operator Team to assist
the Company in securing sales to government and other contracts.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:

 

1. This agreement and all services rendered hereunder shall be in full
compliance with the Federal Acquisition Regulation (F A R), which is hereby
incorporated by reference as if fully set forth herein.

 

2. Services.

 

Operator will perform the following services:

 

  a. hire appropriate subcontractors, professionals and developers with required
Intelligence knowledge or clearances or will assist in obtaining sales into the
world of clearances;         b. guide engineers and developers to customize the
Company’s base products that are provided by and represented by the Company to
be appropriate and effective for the US military, Intelligence and their
electronic security needs and their and other government agencies and industries
security while maintaining the security and secrecy before and after a contract
if agreed to by the US government or industry and a connection is established to
a facility and/or agency;         c. establish and maintain a secured workspace
to be approved by the government, as required and will adhere to the numerous
strict requisites and policies associated with such a secure space, and        
d. will meet the encryption needs of such customers described above with
customization for use in their needs cases which will remain confidential.

 

   

 

 

The Company will train the Operator Team, as needed, in its technologies and
products, and will offer, when needed, the assistance of Company’s management
and technical support staff for Operator Team to effectively carry out its
obligations under this Agreement.

 

3. Term of Agreement.

 

This Agreement shall be in full force and effect commencing upon the date hereof
and continuing for a period three (3) years subject to Sections 4 and 5.

 

4. Termination of Agreement

 

This Agreement will terminate upon either party receiving notice of the US
government cancelling the contracts which are the subject of this Agreement.

 

5. Termination for Cause

 

A non-breaching party may terminate this Agreement upon giving the breaching
party ten days to cure a breach and thereafter upon failure to cure the breach a
thirty (30) days written notice of such termination upon the occurrence of any
one of the following events:

 

a. The other Party’s material breach of any of the provisions in this Agreement
or any of the Exhibits to this Agreement; provided that the terminating Party
has given written notice to the breaching Party setting out in reasonable detail
the alleged breach and the breaching Party has failed to cure such breach within
thirty (30) days of receipt of such notice; and provided further that if the
breach is reasonably capable of being cured but is reasonably incapable of being
cured with such 30 day period, the breaching Party shall be allowed to commence
appropriate curative steps within such 30 day period and prosecute such curative
actions in a diligent manner until the breach is cured if agreed to by the
non-breaching party.

 

b. The party is operating in bad faith and not making their best efforts to
remain in compliance with the provisions of this agreement.

 

c. Failure by either party to remain in compliance with F.A.R.

 

e. Either Party is adjudged a bankrupt or insolvent by any court of competent
jurisdiction.

 

6. Time Devoted by Operator.

 

The Parties acknowledge and agree that the Operator Team shall devote the time
required to perform its obligations hereunder.

 

 2 

 

 

 

7. Place Where Services Will Be Performed.

 

The Operator Team will perform its Services in accordance with this Agreement
primarily at its principal place of business 1749 Old Meadow Road, McLean, VA
22102 and such location shall not be used for any other Services than those as
set out in this agreement. The Parties may mutually agree on additional
location(s) that may be necessary to perform these Services in accordance with
this Agreement.

 

8. Operating Expenses.

 

The Company shall advance the operating expenses on behalf of the Operator not
to exceed One Million Six Hundred Thousand Dollars ($1,600,000) annually. Said
expenses shall be returned to the Company from the revenues generated by sales
as a result of the Operator and his team performance pursuant to this Agreement.
The Company shall distribute to the Operator a percentage of the $1.6 mil
operating expense budget commiserate with the responsibilities of the Operator
member roles as determined by the Operator. The Operator will remit to the
Company from sales proceeds the percentage of revenues received to meet their
specific obligation. It is important to remember that the Company is taking the
business risk and will receive the profits from sales only.

 

9. Revenues and Compensation.

 

  A. The Company shall be reimbursed from sales for the cost of the software at
the agreed upon rate with the operator who will use his and his team’s best
efforts to make sales of the Company’s products and services.   B. The sale
price of the Company’s products shall be as set forth in the attached Schedule A
plus the cost of customization.   C. The Operator and its team shall apply 50%
of the net revenues to reimbursement of the advanced expense to support
re-paying the operating budget. The Operator Team Members shall be responsible
for repaying their portion of the operating expense budget.   D. The Company
shall have the right to review and audit all expenses of the Operator while the
Company is advancing the operator’s expenses.

 

10. Independent Contractor.

 

Both Company and the Operator agree that the Operator will act as an independent
contractor in the performance of its duties under this Agreement. Nothing
contained in this Agreement shall be construed to imply that Operator or any
employee, agent or other authorized representative of Operator, is a partner,
joint venturer, agent, officer or employee of Company unless such status shall
be agreed upon and set forth in a writing signed by the parties. Action taken by
the Operator Team on behalf of the Company shall be done in compliance with the
FAR in support of this agreement.

 

 3 

 

 

11. Confidential Information.

 

The Operator and the Company acknowledge that each will have access to
confidential and proprietary information (“Confidential Information”) regarding
the business operations of the other and agree to keep all such information
secret and confidential and not to use or disclose any such information to any
individual or organization without the non-disclosing Party’s prior written
consent. Further, Operator acknowledges that it may have access to proprietary
information regarding the business operations of certain clients of the Company
and agrees to keep all such information secret and confidential and not to use
or disclose any such information to any individual or organization without the
Company’s prior written consent. The Parties agree to restrict the circulation
of Confidential Information to those employees, independent contractors, or
Operators and professional advisors working with them who need to receive
Confidential Information in order to carry out their duties or assignments.
Moreover, the Parties agree to give all such employees, Operators and advisors
instructions to hold in confidence all Confidential Information made available
to them and to use the Confidential Information only for clearly authorized
purposes.

 

In the event of a circumvention or unauthorized disclosure of Confidential
Information that causes provable damages as a result of the actions or conduct
by one or more Parties to this Agreement, and if the breaching Party’s act of
circumvention or unauthorized disclosure of Confidential Information was or may
have been the proximate cause of a provable injury or harm, the aggrieved party
or parties shall be entitled to institute an arbitration action under Section
9(A) herein.

 

12. Mutual Indemnification.

 

Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
third party claims, damages, and liabilities, including any and all expense and
costs, legal or otherwise, caused by the negligent act or omission of the
Indemnifying Party, its subcontractors, agents, or employees, incurred by the
Indemnified Party in the investigation and defense of any claim, demand, or
action arising out of the work performed under this Agreement. The Indemnifying
Party shall not be liable for any claims, damages, or liabilities caused by the
sole negligence of the Indemnified Party, its subcontractors, agents, or
employees.

 

The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply and shall give them a reasonable
opportunity to settle or defend the same at their own expense and with counsel
of their own selection, provided that the Indemnified Party shall always also
have the right to fully participate in the defense. If the Indemnifying Party,
within a reasonable time after this notice, fails to take appropriate steps to
settle or defend the claim, demand, or the matter, the Indemnified Party shall,
upon written notice, have the right, but not the obligation, to undertake such
settlement or defense and to compromise or settle the claim, demand, or other
matter on behalf, for the account, and at the risk, of the Indemnifying Party.

 

 4 

 

 

The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.

 

13. Miscellaneous.

 

  A. Any controversy or claim arising out, or relating to any breach thereof,
shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules. Unless the
parties agree otherwise, the arbitration shall me held in Chicago, Illinois or
some other mutually agreeable location that is located in a city approximately
mid-way between the Washington, D.C. and Austin, Texas metropolitan areas. The
parties shall agree upon one arbitrator but, if the parties cannot so agree, the
AAA shall appoint an arbitrator who has an FBI top secret security clearance.  
B. Each party shall bear its own expenses incurred in connection with the
arbitration, including the fees of the arbitrator, provided, however, that , the
prevailing Party shall be entitled to reasonable attorneys’ fees to be awarded
as part of the arbitration award if any.   C. This binding Agreement shall inure
to the benefit of the Parties hereto, their administrators and successors in
interest. This Agreement shall not be assignable by either Party hereto without
the prior written consent of the other.   D. This Agreement contains the entire
understanding of the Parties and supersedes all prior agreements between them.  
E. This Agreement shall be constructed and interpreted in accordance with and
governed by the laws of the District of Columbia.   F. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the Parties. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the Party making the waiver.   G. If any
provision hereof is held to be illegal, invalid or unenforceable under present
or future laws effective during the term hereof, such provision shall be fully
severable. This Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, and the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from the Agreement.   H. The above recitals are incorporated into this
Agreement by this reference

 

SIGNATURE PAGE TO FOLLOW

 

 5 

 

 





IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.

 

COMPANY:   OPERATOR:           CIPHERLOC CORPORATION   AGEOS, LLC a Texas
corporation   a Virginia Limited Company           /s/ Michael De La Garza   /s/
Joseph Gangi By: Michael De La Garza   By: Joseph Gangi, Managing Member  
President/CEO      

 

 6 

 

 